IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-41189
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTONIO ARROYO-JUAREZ,
also known as Rogelio Ortega-Lopez,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-132-1
                       --------------------
                           June 7, 2001
Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Antonio Arroyo-Juarez (“Arroyo”) appeals his conviction for

illegal reentry after deportation, pursuant to 8 U.S.C. § 1326.

He contends that the Government failed to allege his prior

aggravated felony conviction in his indictment.    He also contends

that the district court erred by “double counting” his aggravated

felony conviction to increase both his offense level and criminal

history score.

     Arroyo concedes that his first contention in this appeal is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-41189
                               -2-

v. United States, 523 U.S. 224, 235 (1998), and that he raises

the issue solely to preserve it for review by the Supreme Court.

Arroyo’s second contention is without merit.   See United States

v. Hawkins, 69 F.3d 11, 14 (5th Cir. 1995).    This court affirms

the judgment of the district court.

     AFFIRMED.